UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-02796) Exact name of registrant as specified in charter:	Putnam High Yield Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2012 Date of reporting period:	September 1, 2011 — February 29, 2012 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam High Yield Trust Semiannual report 2 | 29 | 12 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Your fund’s expenses 12 Terms and definitions 14 Other information for shareholders 15 Financial statements 16 Message from the Trustees Dear Fellow Shareholder: Stock markets around the world have rebounded in 2012, despite concerns over the threat of another recession in Europe. U.S. stocks posted their strongest February in years, thanks to improving industrial output, consumer confidence, and unemployment data. Even the beleaguered housing market is showing early signs of recovery. Asia is benefiting from the global recovery, with China in particular seeing some improvements in manufacturing activity. While the eurozone may slip into another recession this year, economists believe the region could return to growth by the second half of 2012 if European officials devise a lasting plan to address the sovereign debt problem. We believe that the market turmoil in recent years presents opportunities to pursue returns for our shareholders. Putnam’s bottom-up, fundamental investment approach is designed for this type of environment, and our investment team is committed to uncovering returns, while seeking to guard against downside risk. Please join us in welcoming the return of Elizabeth T. Kennan to the Board of Trustees. Dr.Kennan, who served as a Trustee from 1992 until 2010, has rejoined the Board, effective January 1, 2012. Dr. Kennan is a Partner of Cambus-Kenneth Farm (thoroughbred horse breeding and general farming), and is also President Emeritus of Mount Holyoke College. We would also like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. About the fund A disciplined approach to seeking high current income and capital growth Unlike most types of fixed-income investments, high-yield bonds are more influenced by the performance of issuing companies than by interest rates. For this reason, distinguishing between opportunities and pitfalls in the high-yield bond market requires a rigorous selection process. With Putnam High Yield Trust, this process includes exhaustive research, investment diversification, and timely portfolio adjustments. Because of the risks of high-yield bond investing, in-depth credit research is essential. The fund’s research team visits with the management of issuing companies and analyzes each company’s profitability and capital structure. The team then considers this information in the context of the bond’s total return profile before deciding whether it is an appropriate investment for the fund. The fund’s managers seek bonds issued by a broad range of companies. Holdings are diversified across industry sectors and among bonds with different credit ratings. While the fund invests primarily in bonds of U.S. companies, it can target foreign bonds as well. The fund also invests in convertible securities and bank loans. As the bond markets shift over time, the managers look for ways to capitalize on developments that affect fixed-income securities in general and high-yield bonds in particular. For example, if credit spreads widen and prices of lower-rated securities decline, the managers may look to take advantage of the improved valuation of higher-risk securities. Conversely, if the managers believe that credit risk is likely to pick up or volatility is likely to increase, they may look to reduce risk in the portfolio. Consider these risks before investing: Lower-rated bonds may offer higher yields in return for more risk. The use of derivatives involves additional risks, such as the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. The prices of bonds in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific issuer or industry. What makes a bond “high yield”? High-yield bonds are fixed-income investments typically issued by companies that lack an established earnings track record or a solid credit history. In general, high-yield bonds offer higher interest rates than investment-grade bonds to compensate for their increased risk. Because of this added risk, these bonds are typically rated below investment grade by an independent rating agency (for example, the lowest Moody’s Investors Service rating of investment-grade bonds is Baa). The lower the rating, the greater the possibility that a bond’s issuer will be unable to make interest payments or repay the principal. Bond ratings Moody’s Grade Aaa Investment Aa, A Investment Baa Investment Ba, B High yield Caa/Ca High yield C High yield Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. See pages 5 and 10–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund’s prospectus. To obtain the most recent month-end performance, visit putnam.com. * The fund’s benchmark, the JPMorgan Developed High Yield Index, was introduced on 12/31/94, which post-dates the inception of the fund’s class A shares. † Returns for the six-month period are not annualized, butcumulative. 4 Interview with your fund’s portfolio manager How would you characterize the environment in the high-yield bond market during the six months ended February29,2012? During the summer of 2011, a series of negative events sent investors on a flight to safety, including the political brinksmanship surrounding attempts to raise the U.S. debt ceiling, Standard & Poor’s [S&P’s] downgrade of U.S. Treasury debt, increasing concerns surrounding the sovereign debt situation in Europe, and some weaker-than-expected economic data here at home. The end result was one of the worst months on record in August for high-yield bonds, as their “spread” over Treasuries rose to more than 8% amid sharp price declines. Since then, high-yield bonds have staged a significant rally. Fundamentals in the market, which had been strong throughout 2011, remained solid, with the default rate well below its long-term average of about 4.2%. Companies continued to post solid profits in the fourth quarter of 2011, supported by extremely healthy balance sheets and generally high levels of cash. This combination of strong fundamentals and unusually high yields eventually drew investors back into the market, although valuations still appear attractive today by historical measures. The fund trailed its benchmark. What factors dampened its relative return? The fund’s larger exposures to the B-and CCC-rated tiers of the market were This comparison shows your fund’s performance in the context of broad market indexes for the sixmonths ended 2/29/12. See pages 4 and 10–12 for additional fund performance information. Index descriptions can be found on pages 14–15. 5 detrimental to performance over the past six months. Investors’ flight to quality, which continued through September 2011, resulted in higher-rated tiers of the market outperforming their lower-quality counterparts. Although that trend has since reversed itself, with lower-rated tiers leading the market, the fund’s positioning was ultimately a net detractor over the semiannual period. How has the recent default by Greece affected bond markets? In late February and early March, all three of the major U.S. ratings agencies declared that Greece’s latest debt restructuring constituted a default, which was not particularly surprising to those who had been following the developments in Europe. What many investors had been worried about was whether Greece’s default would be orderly — and therefore relatively contained — or disorderly, with the potential to move other peripheral European countries to default as well, and possibly sparking a crisis in the European banking system. Fortunately, this has not been the case, as Greece — working closely with the European Union, the European Central Bank, and the International Monetary Fund — orchestrated an orderly exchange of its existing bonds for new debts with lower principal values. While much remains to be seen in how other European nations handle getting their fiscal houses in order, investors took this latest development in stride, and we believe the outcome thus far has been generally favorable for the market. Credit qualities are shown as a percentage of net assets as of 2/29/12. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch, and then included in the closest equivalent Moody’s rating. Ratings will vary over time. Credit quality includes bonds and represents only the fixed-income portion of the portfolio. Derivative instruments, including currency forwards, are only included to the extent of any unrealized gain or loss on such instruments and are shown in the net cash category. Cash is also shown in the net cash category. The fund itself has not been rated by an independent ratingagency. 6 I should point out that amid all of the uncertainty surrounding the European sovereign debt situation, volatility in the European corporate debt market has created a number of investment opportunities, with what we believe are solid corporations trading at meaningful discounts. We have been selectively pursuing opportunities overseas, including a small tactical position in European high-yield debt. Which industry groups and holdings helped versus the index? After a challenging September, the fund’s holdings in the financials sector rallied to close out the semiannual period, especially more recently in 2012. Ally Financial was one of the bigger contributors, while HBOS [a subsidiary of Lloyd Banking Group ] and Ceridian boosted results late in the period. In general, the fund’s overweight position in financials was beneficial, as was its increased exposure to the chemicals, broadcasting, and cable and satellite industries. One of the biggest detractors was our positioning in the industrials sector, where the fund had a sizable underweight throughout the period. Performance in the sector was generally solid, and our limited exposure detracted from relative returns. This table shows the fund’s top 10 holdings and the percentage of the fund’s net assets that each represented as of 2/29/12. Short-term holdings are excluded. Holdings will vary over time. 7 Interest rates climbed higher in 2012 after declining for much of 2011. How do changes in interest rates affect high-yield bonds? Bond prices generally move in the opposite direction of interest rates, although high-yield bonds typically have less sensitivity to rate changes than Treasuries. That said, declining rates are usually positive for high-yield bonds as the fixed rates on existing bonds become more attractive to investors. Although the Federal Reserve has indicated that it plans to keep short-term interest rates low for an extended period, we may continue to see some upward pressure on longer-term rates, particularly if the economic outlook continues to improve. In general, interest rates tend to rise during periods of improving economic conditions, which is positive for corporations and, consequently, beneficial from a credit-risk standpoint — all of which stands to benefit high-yield investors. But, in the end, high-yield bonds typically are less influenced by interest-rate movements, and more influenced by corporate fundamentals and economic conditions. What is your outlook for the high-yield market over the coming months, and how are you positioning the fund? So far in 2012, most risk assets have continued to benefit from improving macroeconomic conditions. Accommodative central banks, healthy corporate earnings, and signs of a slowly improving U.S. economy have been instilling a sense of confidence in investors. As I mentioned before, we believe the fundamentals in the market have been attractive for some time, and despite the narrowing of This chart shows how the fund’s credit quality has changed over the past six months. Credit qualities are shown as a percentage of net assets as of 2/29/12. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch, and then included in the closest equivalent Moody’s rating. Ratings will vary over time. Credit quality includes bonds and represents only the fixed-income portion of the portfolio. Derivative instruments, including currency forwards, are only included to the extent of any unrealized gain or loss on such instruments and are shown in the net cash category. Cash is also shown in the net cash category. The fund itself has not been rated by an independent rating agency. 8 spreads since August, I believe valuations in the high-yield space suggest some room for continued tightening. With regard to the technical environment, our outlook is more neutral. Strong flows in high-yield funds, high new issuance activity, and a return to a “risk-on” posture for investors have led to solid demand recently, but we remain cautious on the global macroeconomic picture, given its fluidity and potential for further regulator changes both at home and abroad. Within the portfolios, we have reduced our target risk profile to be more in line with benchmark levels, while we have been maintaining a slightly larger-than-normal cash buffer to provide a cushion should the market come under the kind of selling pressure we experienced in 2011. Overall, with the economic picture continuing to offer signs of gradual improvement, we believe security selection will become increasingly important for investors, and that the fund is well positioned to capitalize on that trend as we continue into 2012. Thank you, Paul, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Paul D. Scanlon is Co-Head of Fixed Income at Putnam. He has an M.B.A. from The University of Chicago Booth School of Business and a B.A. from Colgate University. A CFA charterholder, Paul joined Putnam in 1999 and has been in the investment industry since 1986. In addition to Paul, your fund’s portfolio managers are Norman P. Boucher and RobertL. Salvin. IN THE NEWS Europe looks as if it may be headed back into recession. Sharp declines in household spending, exports, and manufacturing activity led to an economic downdraft in the final months of 2011. Economic output for the 17 eurozone countries contracted 0.3% from October to December, according to Eurostat, the European Union’s statistics office. Officials are forecasting a recession in 2012, the region’s second slowdown in three years. However, there are vast differences in health among the various eurozone economies. Officials warn that Greece is likely to remain in recession in 2012 and will likely not return to growth until 2014. Conversely, Germany and France, the eurozone’s largest and healthiest economies, are seen avoiding recession this year. If European officials can find a solution to stave off financial crises for the region’s most indebted member countries, economists believe that growth could turn positive in the second half of 2012. 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended February 29, 2012, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 2/29/12 Class A Class B Class C Class M Class R Class Y (inception dates) (2/14/78) (3/1/93) (3/19/02) (7/3/95) (1/21/03) (12/31/98) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 8.82% 8.69% 7.92% 7.92% 7.99% 7.99% 8.45% 8.34% 8.51% 8.90% 10 years 125.98 117.04 110.38 110.38 109.08 109.08 120.27 113.18 117.99 130.68 Annual average 8.49 8.06 7.72 7.72 7.65 7.65 8.22 7.86 8.10 8.72 5 years 37.32 31.85 32.48 30.61 32.18 32.18 35.39 30.94 34.68 38.43 Annual average 6.55 5.69 5.79 5.49 5.74 5.74 6.25 5.54 6.14 6.72 3 years 79.64 72.53 76.00 73.00 75.62 75.62 78.30 72.50 77.65 80.75 Annual average 21.56 19.94 20.74 20.05 20.65 20.65 21.26 19.93 21.11 21.81 1 year 3.88 –0.27 3.07 –1.77 3.18 2.21 3.71 0.29 3.72 4.23 6 months 7.53 3.20 7.12 2.12 7.07 6.07 7.37 3.86 7.55 7.66 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 4.00% and 3.25% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund’s prospectus. 10 Comparative index returns For periods ended 2/29/12 JPMorgan Developed Lipper High Current Yield Funds High Yield Index category average* Annual average (life of fund) —† 8.61% 10 years 155.39% 112.66 Annual average 9.83 7.66 5 years 50.01 33.40 Annual average 8.45 5.74 3 years 97.35 77.78 Annual average 25.43 21.04 1 year 8.25 4.84 6 months 8.87 7.67 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 2/29/12, there were 510, 498, 425, 358, 241, and 10 funds, respectively, in this Lipper category. † The fund’s benchmark, the JPMorgan Developed High Yield Index, was introduced on 12/31/94, which post-dates the inception of the fund’s class A shares. Fund price and distribution information For the six-month period ended 2/29/12 Distributions Class A Class B Class C Class M Class R Class Y Number 6 6 6 6 6 6 Income $0.270 $0.241 $0.244 $0.260 $0.262 $0.280 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 8/31/11 $7.39 $7.70 $7.38 $7.34 $7.41 $7.66 $7.26 $7.28 2/29/12 7.66 7.98 7.65 7.60 7.68 7.94 7.53 7.54 Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Current yield (end of period) charge charge value value charge charge value value Current dividend rate 1 7.05% 6.77% 6.27% 6.32% 6.72% 6.50% 6.85% 7.48% Current 30-day SEC yield 2 N/A 5.76 5.25 5.25 N/A 5.56 5.76 6.25 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (4.00% for class A shares and 3.25% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 1 Most recent distribution, excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 2 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. 11 Fund performance as of most recent calendar quarter Total return for periods ended 3/31/12 Class A Class B Class C Class M Class R Class Y (inception dates) (2/14/78) (3/1/93) (3/19/02) (7/3/95) (1/21/03) (12/31/98) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 8.80% 8.67% 7.90% 7.90% 7.97% 7.97% 8.43% 8.32% 8.49% 8.88% 10 years 120.74 111.85 105.48 105.48 104.12 104.12 114.91 107.84 112.91 125.03 Annual average 8.24 7.80 7.47 7.47 7.40 7.40 7.95 7.59 7.85 8.45 5 years 36.75 31.31 32.11 30.24 31.64 31.64 35.02 30.57 33.96 38.01 Annual average 6.46 5.60 5.73 5.43 5.65 5.65 6.19 5.48 6.02 6.66 3 years 76.59 69.66 72.69 69.69 72.62 72.62 75.29 69.64 74.39 77.31 Annual average 20.87 19.27 19.97 19.28 19.96 19.96 20.57 19.26 20.37 21.04 1 year 3.75 –0.42 2.95 –1.88 3.05 2.08 3.59 0.17 3.44 4.09 6 months 12.25 7.81 11.84 6.84 11.80 10.80 12.23 8.53 12.21 12.44 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 8/31/11 1.00% 1.75% 1.75% 1.25% 1.25% 0.75% Annualized expense ratio for the six-month period ended 2/29/12 1.03% 1.78% 1.78% 1.28% 1.28% 0.78% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. 12 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from September 1, 2011, to February 29, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $5.31 $9.17 $9.16 $6.60 $6.61 $4.03 Ending value (after expenses) $1,075.30 $1,071.20 $1,070.70 $1,073.70 $1,075.50 $1,076.60 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 2/29/12. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended February 29, 2012, use the following calculation method. To find the value of your investment on September 1, 2011, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $5.17 $8.92 $8.92 $6.42 $6.42 $3.92 Ending value (after expenses) $1,019.74 $1,016.01 $1,016.01 $1,018.50 $1,018.50 $1,020.98 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 2/29/12. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 13 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays Capital U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. JPMorgan Developed High Yield Index is an unmanaged index of high-yield fixed-income securities issued in developed countries. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. 14 Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2011, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of February 29, 2012, Putnam employees had approximately $345,000,000 and the Trustees had approximately $78,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 15 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the currentreportingperiod. 16 The fund’s portfolio 2/29/12 (Unaudited) CORPORATE BONDS AND NOTES (85.7%)* Principal amount Value Advertising and marketing services (0.5%) Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 $2,995,000 $2,680,524 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 1,977,000 1,853,437 Lamar Media Corp. company guaranty sr. sub. notes 7 7/8s, 2018 1,235,000 1,358,500 Lamar Media Corp. 144A sr. sub. notes 5 7/8s, 2022 1,100,000 1,148,125 Automotive (2.1%) Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 3,250,000 3,282,500 Ford Motor Credit Co., LLC sr. unsec. notes 8 1/8s, 2020 4,085,000 5,096,037 Ford Motor Credit Co., LLC sr. unsec. notes 5s, 2018 3,210,000 3,383,497 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 7/8s, 2021 5,505,000 6,165,600 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 3/4s, 2021 875,000 977,167 General Motors Escrow notes 8 1/4s, 2023 2,555,000 38,325 Motors Liquidation Co. (Escrow) notes 8 3/8s, 2033 2,390,000 35,850 Navistar International Corp. sr. notes 8 1/4s, 2021 5,234,000 5,718,144 Schaeffler Finance BV 144A company guaranty sr. notes 8 1/2s, 2019 (Netherlands) 960,000 1,036,800 Schaeffler Finance BV 144A company guaranty sr. notes 7 3/4s, 2017 (Netherlands) 945,000 1,002,881 TRW Automotive, Inc. company guaranty sr. unsec. unsub. notes Ser. REGS, 6 3/8s, 2014 EUR 1,065,000 1,455,563 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 $1,055,000 1,173,687 UR Financing Escrow Corp. 144A company guaranty notes 5 3/4s, 2018 765,000 782,213 UR Financing Escrow Corp. 144A sr. unsec. notes 7 5/8s, 2022 1,150,000 1,181,625 Basic materials (6.5%) AbitibiBowater, Inc. 144A company guaranty sr. notes 10 1/4s, 2018 (Canada) 1,455,000 1,662,337 Ardagh Glass Finance PLC sr. sec. unsub. notes Ser. REGS, 9 1/4s, 2016 (Ireland) EUR 1,180,000 1,725,127 Associated Materials, LLC company guaranty sr. notes 9 1/8s, 2017 $2,446,000 2,409,310 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 4,225,000 4,499,624 Celanese US Holdings, LLC company guaranty sr. unsec. notes 6 5/8s, 2018 (Germany) 1,155,000 1,264,725 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 3,018,000 3,289,620 Cemex Finance, LLC 144A company guaranty sr. bonds 9 1/2s, 2016 745,000 733,825 Clondalkin Acquisition BV 144A company guaranty sr. notes FRN 2.546s, 2013 (Netherlands) 1,067,000 1,008,315 Compass Minerals International, Inc. company guaranty sr. unsec. notes 8s, 2019 2,532,000 2,785,200 Edgen Murray Corp. company guaranty sr. notes 12 1/4s, 2015 1,040,000 1,060,800 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 3,535,000 3,694,074 17 CORPORATE BONDS AND NOTES (85.7%)* cont. Principal amount Value Basic materials cont. FMG Resources August 2006 Pty, Ltd. 144A company guaranty sr. unsec notes 6 3/8s, 2016 (Australia) $405,000 $419,175 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 2,070,000 2,287,350 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 1,910,000 2,024,600 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 2,677,000 2,817,238 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 960,000 940,800 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 2,050,000 2,121,750 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 1,903,000 2,150,390 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 3,010,000 3,401,300 INEOS Finance PLC sr. sec. notes company guaranty Ser. REGS, 9 1/4s, 2015 (United Kingdom) EUR 700,000 987,344 INEOS Finance PLC 144A company guaranty sr. notes 9s, 2015 (United Kingdom) $785,000 828,175 INEOS Finance PLC 144A company guaranty sr. sec. notes 8 3/8s, 2019 (United Kingdom) 1,380,000 1,466,250 INEOS Group Holdings, Ltd. company guaranty sr. unsec. notes Ser. REGS, 7 7/8s, 2016 (United Kingdom) EUR 2,250,000 2,629,440 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 $2,950,000 3,112,250 Lyondell Chemical Co. company guaranty notes 11s, 2018 4,744,564 5,201,227 LyondellBasell Industries NV 144A company guaranty sr. notes 6s, 2021 (Netherlands) 4,540,000 4,982,650 Momentive Performance Materials, Inc. company guaranty notes 9 1/2s, 2021 EUR 785,000 873,801 Momentive Performance Materials, Inc. notes 9s, 2021 $3,668,000 3,383,730 Norbord, Inc. sr. unsub. plants equip. 7 1/4s, 2012 (Canada) 510,000 515,100 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 2,795,000 3,116,425 Novelis, Inc. company guaranty sr. unsec. notes 7 1/4s, 2015 2,589,000 2,621,363 Old All, Inc. company guaranty sr. unsec. notes 9s, 2014 (In default) † F 4,534,000 5 PE Paper Escrow GmbH sr. notes Ser. REGS, 11 3/4s, 2014 (Austria) EUR 875,000 1,263,674 Pregis Corp. company guaranty FRN 6.245s, 2013 EUR 30,250 39,159 Pregis Corp. company guaranty notes FRN 6.245s, 2013 EUR 46,750 60,519 Pregis Corp. company guaranty sr. sub. notes 12 3/8s, 2013 $1,144,000 1,112,540 Rhodia SA 144A sr. notes 6 7/8s, 2020 (France) 1,050,000 1,160,250 Smurfit Kappa Acquisition company guaranty sr. bonds 7 1/4s, 2017 (Ireland) EUR 200,000 283,156 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) $1,918,000 1,932,385 Smurfit Kappa Treasury company guaranty sr. unsec. unsub. debs 7 1/2s, 2025 (Ireland) 841,000 817,873 Solo Cup Co./Solo Cup Operating Corp. company guaranty sr. notes 10 1/2s, 2013 644,000 651,245 18 CORPORATE BONDS AND NOTES (85.7%)* cont. Principal amount Value Basic materials cont. Solutia, Inc. company guaranty sr. unsec. notes 8 3/4s, 2017 $2,672,000 $3,026,040 Solutia, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 2,500,000 2,931,250 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 2,682,000 2,728,934 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 1,520,000 1,588,400 Thompson Creek Metals Co., Inc. company guaranty sr. unsec. notes 7 3/8s, 2018 (Canada) 185,000 177,138 TPC Group, LLC company guaranty sr. notes 8 1/4s, 2017 2,384,000 2,515,120 Tube City IMS Corp. company guaranty sr. unsec. sub. notes 9 3/4s, 2015 2,670,000 2,740,088 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. notes 8 3/4s, 2019 1,630,000 806,850 Verso Paper Holdings, LLC/Verso Paper, Inc. sr. notes 11 1/2s, 2014 2,000,000 2,040,000 Weyerhaeuser Co. sr. unsec. unsub. debs. 7 3/8s, 2032 R 970,000 1,054,890 Broadcasting (2.2%) Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 1,391,000 1,279,720 Clear Channel Communications, Inc. company guaranty unsec. unsub. notes 10 3/4s, 2016 557,000 453,955 Clear Channel Communications, Inc. sr. unsec. notes 5 1/2s, 2014 1,250,000 1,120,312 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes Ser. B, 9 1/4s, 2017 3,645,000 4,009,500 Clear Channel Worldwide Holdings, Inc. 144A company guaranty sr. sub. notes 7 5/8s, 2020 Δ 1,525,000 1,527,225 Cumulus Media, Inc. 144A sr. notes 7 3/4s, 2019 2,945,000 2,878,737 DISH DBS Corp. company guaranty 7 1/8s, 2016 267,000 295,035 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 2,050,000 2,408,750 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 4,215,000 4,678,650 Entercom Radio, LLC company guaranty sr. unsec. sub. notes 10 1/2s, 2019 2,520,000 2,690,100 Gray Television, Inc. company guaranty sr. notes 10 1/2s, 2015 2,960,000 3,126,500 Nexstar Broadcasting, Inc./Mission Broadcasting, Inc. company guaranty sr. notes 8 7/8s, 2017 2,330,000 2,493,100 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 1,917,000 1,902,623 Univision Communications, Inc. 144A sr. notes 7 7/8s, 2020 45,000 47,925 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 13s, 2013 940,000 1,070,424 XM Satellite Radio, Inc. 144A sr. unsec. notes 7 5/8s, 2018 3,100,000 3,394,500 Building materials (1.8%) Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 2,170,000 2,349,025 Building Materials Corp. 144A sr. notes 7s, 2020 1,385,000 1,502,724 Building Materials Corp. 144A sr. notes 6 7/8s, 2018 1,025,000 1,101,875 Building Materials Corp. 144A sr. notes 6 3/4s, 2021 955,000 1,038,563 Jeld-Wen Escrow Corp. 144A sr. notes 12 1/4s, 2017 3,510,000 3,913,650 19 CORPORATE BONDS AND NOTES (85.7%)* cont. Principal amount Value Building materials cont. Masonite International Corp., 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) $3,715,000 $3,984,338 Nortek, Inc. company guaranty sr. unsec notes 10s, 2018 2,141,000 2,253,403 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 1,010,000 977,175 Owens Corning company guaranty sr. unsec. notes 9s, 2019 5,025,000 6,130,500 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A sr. notes 8 5/8s, 2017 3,152,000 3,408,100 Cable television (2.7%) Adelphia Communications Corp. escrow bonds zero %, 2012 4,000 25 Adelphia Communications Corp. escrow bonds zero %, 2012 4,000 25 Adelphia Communications Corp. escrow bonds zero %, 2012 2,906,000 18,017 Adelphia Communications Corp. escrow bonds zero %, 2012 81,000 502 Adelphia Communications Corp. escrow bonds zero %, 2012 2,223,000 13,783 Atlantic Broadband Finance, LLC company guaranty 9 3/8s, 2014 1,600,000 1,608,000 Bresnan Broadband Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2018 1,805,000 1,899,763 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 4,050,000 4,566,374 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 755,000 847,488 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2018 3,035,000 3,315,737 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 1,380,000 1,462,800 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 1,885,000 2,064,075 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 6 5/8s, 2022 1,770,000 1,889,475 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 1,571,000 1,692,753 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. notes 8 5/8s, 2017 4,975,000 5,335,688 CSC Holdings, LLC 144A sr. unsec. unsub. notes 6 3/4s, 2021 1,540,000 1,667,050 Kabel BW Erste Beteiligungs GmbH/Kabel Baden-Wurttemberg GmbH & Co. KG 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) 1,275,000 1,367,438 Mediacom Broadband, LLC/Mediacom Broadband Corp. sr. unsec. unsub. notes 8 1/2s, 2015 290,000 299,425 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 1,275,000 1,392,938 Mediacom, LLC/Mediacom Capital Corp. 144A sr. unsec. notes 7 1/4s, 2022 1,360,000 1,377,000 Quebecor Media, Inc. 144A sr. unsec. notes 7 3/8s, 2021 (Canada) CAD 1,680,000 1,713,432 Videotron Ltee sr. notes 6 7/8s, 2021 (Canada) CAD 1,580,000 1,650,517 Videotron Ltee 144A sr. unsec. notes 5s, 2022 (Canada) $3,335,000 3,335,000 Virgin Media Finance PLC company guaranty sr. notes Ser. 1, 9 1/2s, 2016 (United Kingdom) 1,015,000 1,157,100 Virgin Media Finance PLC company guaranty sr. unsec. unsub. notes 5 1/4s, 2022 (United Kingdom) 1,000,000 1,017,267 20 CORPORATE BONDS AND NOTES (85.7%)* cont. Principal amount Value Capital goods (5.6%) Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 $3,835,000 $4,151,387 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 3,310,000 3,525,150 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 5 1/4s, 2014 1,324,000 1,350,480 American Axle & Manufacturing, Inc. 144A company guaranty sr. notes 9 1/4s, 2017 856,000 958,720 Ardagh Packaging Finance PLC sr. notes Ser. REGS, 7 3/8s, 2017 (Ireland) EUR 2,005,000 2,805,757 Ardagh Packaging Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (Ireland) EUR 790,000 1,105,511 Ardagh Packaging Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (Ireland) $310,000 333,250 Ball Corp. company guaranty sr. unsec. notes 5s, 2022 765,000 782,213 Berry Plastics Corp. company guaranty notes FRN 4.421s, 2014 1,210,000 1,158,575 Berry Plastics Corp. company guaranty sr. notes 9 1/2s, 2018 1,695,000 1,809,412 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 1,856,000 1,985,920 Berry Plastics Holding Corp. company guaranty sr. unsec. sub. notes 10 1/4s, 2016 960,000 993,600 Bombardier, Inc. 144A sr. unsec. notes 7 3/4s, 2020 (Canada) 1,945,000 2,256,200 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 2,810,000 2,971,575 Crown Euro Holdings SA 144A sr. notes 7 1/8s, 2018 (France) EUR 610,000 870,843 Exide Technologies sr. notes 8 5/8s, 2018 $3,205,000 2,491,888 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 4,675,000 5,037,313 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 6,886,000 8,228,235 Meritor, Inc. company guaranty sr. unsec. notes 8 1/8s, 2015 770,000 789,250 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 4,326,000 4,380,074 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 2,495,000 2,613,513 Reynolds Group Issuer, Inc./Reynolds Issuer, LLC 144A company guaranty sr. notes 7 3/4s, 2016 1,330,000 1,416,450 Reynolds Group Issuer, Inc. 144A company guaranty sr. notes 7 1/8s, 2019 1,585,000 1,676,138 Reynolds Group Issuer, Inc. 144A company guaranty sr. unsec. notes 9s, 2019 195,000 195,000 Reynolds Group Issuer, Inc. 144A sr. unsec. notes 9 7/8s, 2019 875,000 904,531 Reynolds Group Issuer, Inc. 144A sr. unsec. notes 8 1/4s, 2021 (New Zealand) 785,000 749,675 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu 144A sr. notes 7 7/8s, 2019 1,235,000 1,349,238 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu 144A sr. unsec. notes 9 7/8s, 2019 1,245,000 1,285,463 Ryerson Holding Corp. sr. disc. notes zero %, 2015 1,060,000 439,900 Ryerson, Inc. company guaranty sr. notes 12s, 2015 4,913,000 5,060,390 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 1,040,000 1,131,000 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 3,105,000 3,330,113 21 CORPORATE BONDS AND NOTES (85.7%)* cont. Principal amount Value Capital goods cont. Terex Corp. company guaranty sr. unsec. notes 10 7/8s, 2016 $935,000 $1,062,394 Terex Corp. sr. unsec. sub. notes 8s, 2017 4,305,000 4,509,487 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 3,915,000 4,091,175 Thermon Industries, Inc. company guaranty sr. notes 9 1/2s, 2017 2,046,000 2,250,600 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 3,135,000 3,448,500 Coal (2.0%) Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 1,865,000 1,809,050 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6s, 2019 2,000,000 1,960,000 Arch Coal, Inc. company guaranty sr. unsec. notes 7 1/4s, 2020 2,295,000 2,289,262 Arch Coal, Inc. 144A company guaranty sr. unsec. notes 7s, 2019 2,480,000 2,480,000 Arch Western Finance, LLC company guaranty sr. notes 6 3/4s, 2013 1,191,000 1,196,955 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 4,745,000 5,172,050 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 3,785,000 4,116,187 CONSOL Energy, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2021 405,000 408,038 James River Coal Co. company guaranty sr. unsec. unsub. notes 7 7/8s, 2019 990,000 668,250 Peabody Energy Corp. company guaranty 7 3/8s, 2016 4,188,000 4,732,440 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 262,000 283,288 Peabody Energy Corp. 144A sr. unsec. notes 6s, 2018 3,965,000 4,153,337 Commercial and consumer services (1.7%) ARAMARK Holdings Corp. 144A sr. unsec. notes 8 5/8s, 2016 ‡‡ 1,086,000 1,113,150 Brickman Group Holdings, Inc. 144A sr. notes 9 1/8s, 2018 483,000 458,850 Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 1,462,000 1,513,170 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 5,670,000 6,392,924 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 3,282,000 3,421,485 PHH Corp. sr. unsec. unsub. notes 9 1/4s, 2016 2,310,000 2,321,550 Rural/Metro Corp. 144A sr. unsec. notes 10 1/8s, 2019 3,035,000 2,799,787 Rural/Metro Corp. 144A sr. unsec. notes 10 1/8s, 2019 980,000 872,200 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 4,125,000 3,753,750 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 1,404,000 445,770 Travelport, LLC company guaranty sr. unsec. unsub. notes 9 7/8s, 2014 849,000 486,053 Travelport, LLC/Travelport, Inc. company guaranty sr. unsec. notes 9s, 2016 3,380,000 1,791,400 Consumer (0.7%) Jarden Corp. company guaranty sr. unsec. notes 8s, 2016 1,120,000 1,225,000 Jarden Corp. company guaranty sr. unsec. sub. notes Ser. 1, 7 1/2s, 2020 EUR 410,000 551,306 22 CORPORATE BONDS AND NOTES (85.7%)* cont. Principal amount Value Consumer cont. Scotts Miracle-Gro Co. (The) 144A sr. notes 6 5/8s, 2020 $2,125,000 $2,241,874 Yankee Candle Co. company guaranty sr. notes Ser. B, 8 1/2s, 2015 4,352,000 4,455,403 YCC Holdings, LLC/Yankee Finance, Inc. sr. unsec. notes 10 1/4s, 2016 ‡‡ 2,175,000 2,107,031 Consumer staples (6.9%) ACCO Brands Corp. company guaranty sr. notes 10 5/8s, 2015 1,755,000 1,937,099 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 730,000 795,700 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 5/8s, 2018 1,025,000 1,117,250 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 7 3/4s, 2016 2,987,000 3,084,077 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 1,830,000 2,067,900 CKE Holdings, Inc. 144A sr. notes 10 1/2s, 2016 ‡‡ 1,526,732 1,587,801 Claire’s Escrow II Corp. 144A sr. notes 9s, 2019 2,300,000 2,369,000 Claire’s Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 1,500,000 1,308,750 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 3,323,000 3,754,990 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 3,640,000 3,967,600 Dave & Buster’s, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 3,162,000 3,367,530 Dean Foods Co. company guaranty sr. unsec. unsub. notes 9 3/4s, 2018 640,000 707,200 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 2,215,000 2,275,912 Del Monte Corp. company guaranty sr. unsec. notes 7 5/8s, 2019 2,420,000 2,420,000 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 3,685,000 4,062,712 Dole Food Co. sr. notes 13 7/8s, 2014 672,000 769,440 Dole Food Co. 144A sr. notes 8s, 2016 765,000 810,900 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 2,455,000 2,645,262 Hertz Corp. company guaranty sr. unsec. notes 8 7/8s, 2014 122,000 122,001 Hertz Corp. company guaranty sr. unsec. notes 7 1/2s, 2018 920,000 992,450 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 2,395,000 3,441,913 JBS USA, LLC/JBS USA Finance, Inc. company guaranty sr. unsec. notes 11 5/8s, 2014 $1,050,000 1,216,688 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 1,080,000 1,115,100 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 5,245,000 5,113,874 Landry’s Acquisition Co. 144A company guaranty notes 11 5/8s, 2015 665,000 713,213 Landry’s Restaurant, Inc. company guaranty sr. notes 11 5/8s, 2015 2,326,000 2,541,155 Libbey Glass, Inc. sr. notes 10s, 2015 1,417,000 1,521,504 Michael Foods, Inc. company guaranty sr. unsec notes 9 3/4s, 2018 1,200,000 1,314,000 23 CORPORATE BONDS AND NOTES (85.7%)* cont. Principal amount Value Consumer staples cont. Pinnacle Foods Finance, LLC/Pinnacle Foods Finance Corp. company guaranty sr. unsec. notes 9 1/4s, 2015 $2,495,000 $2,563,612 Post Holdings, Inc. 144A sr. unsec. notes 7 3/8s, 2022 970,000 1,033,050 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 3,290,000 3,590,212 Revlon Consumer Products Corp. company guaranty notes 9 3/4s, 2015 1,770,000 1,913,813 Rite Aid Corp. company guaranty sr. notes 10 1/4s, 2019 880,000 1,002,100 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 1,951,000 1,999,775 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 4,467,000 4,534,004 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 740,000 843,600 Rite Aid Corp. 144A sr. notes 9 1/4s, 2020 2,300,000 2,328,750 Service Corporation International sr. notes 7s, 2019 1,100,000 1,215,500 Smithfield Foods, Inc. company guaranty sr. notes 10s, 2014 1,660,000 1,946,350 Spectrum Brands Holdings, Inc. company guaranty sr. notes 9 1/2s, 2018 1,482,000 1,689,480 Spectrum Brands Holdings, Inc. company guaranty sr. unsec. sub. bonds 12s, 2019 2,824,432 3,103,344 Spectrum Brands Holdings, Inc. 144A company guaranty sr. notes 9 1/2s, 2018 1,110,000 1,265,400 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 2,025,000 2,126,250 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 2,508,000 2,921,820 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2019 2,985,000 3,298,425 Wendy’s Co. (The) company guaranty sr. unsec. unsub. notes 10s, 2016 4,485,000 4,939,150 West Corp. company guaranty sr. unsec. notes 8 5/8s, 2018 1,433,000 1,572,718 West Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 1,959,000 2,118,169 Energy (oil field) (1.3%) Complete Production Services, Inc. company guaranty 8s, 2016 1,055,000 1,098,044 FTS International Services, LLC/FTS International Bonds, Inc. 144A company guaranty sr. notes 7 5/8s, 2018 2,520,000 2,690,100 Helix Energy Solutions Group, Inc. 144A sr. unsec. notes 9 1/2s, 2016 6,787,000 7,126,350 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 2,578,000 2,700,455 Offshore Group Investments, Ltd. company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 4,050,000 4,515,750 Trinidad Drilling, Ltd. 144A sr. unsec. notes 7 7/8s, 2019 (Canada) 505,000 540,350 Entertainment (0.7%) AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 4,205,000 3,931,674 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 420,000 469,350 Cinemark USA, Inc. company guaranty sr. unsec. notes 8 5/8s, 2019 1,125,000 1,251,563 24 CORPORATE BONDS AND NOTES (85.7%)* cont. Principal amount Value Entertainment cont. Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 $565,000 $603,138 Regal Entertainment Group company guaranty sr. unsec. notes 9 1/8s, 2018 3,760,000 4,117,200 Financials (7.5%) ABN AMRO North American Holding Preferred Capital Repackage Trust I 144A jr. unsec. sub. bonds FRB 6.523s, perpetual maturity 4,445,000 3,544,887 ACE Cash Express, Inc. 144A sr. notes 11s, 2019 1,720,000 1,591,000 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 2,065,000 2,134,421 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 2,280,000 2,519,400 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 1,270,000 1,438,275 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 1,350,000 1,486,688 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2017 960,000 969,600 Ally Financial, Inc. unsec. sub. notes 8s, 2018 1,542,000 1,657,650 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2058 3,302,000 3,495,992 BankAmerica Capital II bank guaranty jr. unsec. sub. notes 8s, 2026 695,000 697,606 Capital One Capital IV company guaranty jr. unsec. sub. notes FRN 6.745s, 2037 2,338,000 2,367,225 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 1,732,000 1,840,250 CB Richard Ellis Services, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 1,392,000 1,607,760 CIT Group, Inc. sr. bonds 7s, 2017 311 311 CIT Group, Inc. sr. bonds 7s, 2016 42 42 CIT Group, Inc. 144A bonds 7s, 2017 9,544,000 9,555,929 CIT Group, Inc. 144A bonds 7s, 2016 1,295,000 1,296,619 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 2,185,000 2,354,338 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 2,300,000 2,348,875 CNO Financial Group, Inc. 144A company guaranty sr. notes 9s, 2018 2,180,000 2,346,225 Community Choice Financial, Inc. 144A sr. notes 10 3/4s, 2019 2,950,000 2,861,500 Dresdner Funding Trust I 144A bonds 8.151s, 2031 3,365,000 2,792,950 E*Trade Financial Corp. sr. notes 6 3/4s, 2016 1,750,000 1,780,625 E*Trade Financial Corp. sr. unsec. unsub. notes 12 1/2s, 2017 1,844,000 2,148,260 HBOS Capital Funding LP 144A bank guaranty jr. unsec. sub. FRB 6.071s, perpetual maturity (Jersey) 3,560,000 2,527,600 HBOS PLC 144A sr. unsec. sub. notes 6 3/4s, 2018 (United Kingdom) 2,805,000 2,520,180 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 1,050,000 772,951 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 1,156,000 1,184,900 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 5,295,000 5,612,700 Leucadia National Corp. sr. unsec. notes 8 1/8s, 2015 925,000 1,029,063 25 CORPORATE BONDS AND NOTES (85.7%)* cont. Principal amount Value Financials cont. Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017 $1,124,000 $1,164,745 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 1,565,000 1,525,875 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. notes FRN 7s, 2037 550,000 481,250 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 R 1,530,000 1,579,725 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 2,270,000 2,516,863 NB Capital Trust IV jr. unsec. sub. notes 8 1/4s, 2027 680,000 687,650 Nuveen Investments, Inc. company guaranty sr. unsec. unsub. notes 10 1/2s, 2015 1,522,000 1,590,490 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 R 1,645,000 1,778,656 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/4s, 2017 2,820,000 2,749,500 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 1,385,000 1,056,063 Regions Bank unsec. sub. notes 7 1/2s, 2018 1,850,000 2,016,500 Regions Financing Trust II company guaranty jr. unsec. sub. bonds FRB 6 5/8s, 2047 2,447,000 2,226,770 Residential Capital LLC company guaranty jr. notes 9 5/8s, 2015 5,015,000 4,225,138 Royal Bank of Scotland Group PLC jr. unsec. sub. bonds FRB 7.648s, perpetual maturity (United Kingdom) 6,180,000 5,098,500 SLM Corp. sr. notes Ser. MTN, 8s, 2020 1,060,000 1,166,000 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 6,505,000 7,285,600 Springleaf Finance Corp. sr. unsec. notes Ser. MTN, 6.9s, 2017 7,615,000 5,901,625 USI Holdings Corp. 144A company guaranty sr. unsec. notes FRN 4.378s, 2014 756,000 701,190 Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 R 2,276,000 2,296,630 Gaming and lottery (3.2%) American Casino & Entertainment Properties LLC sr. notes 11s, 2014 3,427,000 3,624,053 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 10s, 2018 6,016,000 4,647,360 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 10s, 2015 710,000 646,100 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 7,250,000 7,938,750 Caesars Operating Escrow LLC/Caesars Escrow Corp. 144A sr. sub. notes 8 1/2s, 2020 2,135,000 2,177,700 Isle of Capri Casinos, Inc. company guaranty 7s, 2014 4,445,000 4,428,331 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 2,050,000 2,044,875 Mashantucket Western Pequot Tribe 144A bonds Ser. A, 8 1/2s, 2015 (In default) † 4,615,000 230,750 MTR Gaming Group, Inc. 144A notes 11 1/2s, 2019 ‡‡ 6,638,025 6,355,909 Penn National Gaming, Inc. sr. unsec. sub. notes 8 3/4s, 2019 675,000 757,688 Pinnacle Entertainment, Inc. company guaranty sr. unsec. notes 8 5/8s, 2017 1,475,000 1,604,063 26 CORPORATE BONDS AND NOTES (85.7%)* cont. Principal amount Value Gaming and lottery cont. Pinnacle Entertainment, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2015 $2,225,000 $2,291,750 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 3,021,000 3,338,205 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. company guaranty 1st mtge. notes 7 3/4s, 2020 1,485,000 1,674,338 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 4,877,000 5,285,449 Health care (6.2%) Aviv Healthcare Properties LP company guaranty sr. unsec. notes 7 3/4s, 2019 2,083,000 2,129,868 Biomet, Inc. company guaranty sr. unsec. notes 10s, 2017 1,789,000 1,943,301 Biomet, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 1,500,000 1,636,875 Capella Healthcare, Inc. company guaranty sr. unsec. notes 9 1/4s, 2017 2,365,000 2,441,863 Capsugel FinanceCo SCA 144A company guaranty sr. unsec. notes 9 7/8s, 2019 EUR 3,145,000 4,525,052 ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 1,000,000 1,376,812 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $5,475,000 5,646,094 CRC Health Corp. company guaranty sr. unsec. notes 10 3/4s, 2016 620,000 568,850 DaVita, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 685,000 734,663 DaVita, Inc. company guaranty sr. unsec. notes 6 3/8s, 2018 2,040,000 2,162,400 Elan Finance PLC/Elan Finance Corp. company guaranty sr. unsec. notes 8 3/4s, 2016 (Ireland) 3,550,000 3,905,000 Emergency Medical Services Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 2,191,000 2,300,550 Endo Pharmaceutical Holdings, Inc. company guaranty sr. unsec notes 7s, 2019 1,590,000 1,749,000 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 2,200,000 2,343,000 Grifols, Inc. company guaranty sr. unsec notes 8 1/4s, 2018 2,809,000 3,047,765 HCA, Inc. company guaranty sr. notes 8 1/2s, 2019 4,655,000 5,213,600 HCA, Inc. sr. notes 6 1/2s, 2020 8,730,000 9,384,750 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 2,495,000 2,700,838 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 2,985,000 3,156,638 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec notes 8 3/8s, 2019 4,070,000 3,886,850 Jaguar Holding Co.II/ Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 2,655,000 2,903,906 Kinetics Concept/KCI USA 144A company guaranty notes 10 1/2s, 2018 5,660,000 5,886,400 Kinetics Concept/KCI USA 144A company guaranty sr. unsec. notes 12 1/2s, 2019 2,680,000 2,586,200 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 2,015,000 2,190,053 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 3,850,000 3,792,250 27 CORPORATE BONDS AND NOTES (85.7%)* cont. Principal amount Value Health care cont. Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 ‡‡ $762,852 $763,806 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 330,000 355,575 Tenet Healthcare Corp. company guaranty sr. notes 10s, 2018 1,340,000 1,561,100 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 1,950,000 2,223,000 Tenet Healthcare Corp. 144A company guaranty notes 6 1/4s, 2018 3,120,000 3,326,700 United Surgical Partners International, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2017 1,000,000 1,043,750 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 410,000 415,638 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 1,555,000 1,589,988 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 3,545,000 3,633,625 Vanguard Health Systems, Inc. sr. unsec. notes zero %, 2016 107,000 70,353 Homebuilding (1.2%) Beazer Homes USA, Inc. company guaranty sr. unsec. notes 6 7/8s, 2015 1,515,000 1,418,419 Beazer Homes USA, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2018 1,390,000 1,195,400 Beazer Homes USA, Inc. sr. unsec. notes 9 1/8s, 2019 898,000 765,545 Beazer Homes USA, Inc. sr. unsec. notes company guaranty 8 1/8s, 2016 355,000 332,369 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 4,455,000 4,299,075 Pulte Group, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 3,270,000 3,466,200 Pulte Group, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 1,915,000 1,761,800 Realogy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 215,000 209,088 Realogy Corp. company guaranty sr. unsec. unsub. notes 11 1/2s, 2017 4,210,000 3,852,150 Realogy Corp. 144A company guaranty sr. notes 9s, 2020 585,000 587,925 Realogy Corp. 144A company guaranty sr. notes 7 5/8s, 2020 625,000 645,313 Household furniture and appliances (0.1%) Sealy Mattress Co. 144A company guaranty sr. sec. notes 10 7/8s, 2016 857,000 934,216 Lodging/Tourism (1.3%) CityCenter Holdings LLC/CityCenter Finance Corp. company guaranty 10 3/4s, 2017 ‡‡ 3,845,581 4,158,034 FelCor Lodging LP company guaranty sr. notes 10s, 2014 R 2,932,000 3,313,160 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 R 3,800,000 3,885,500 MGM Resorts International company guaranty sr. notes 9s, 2020 515,000 575,513 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 965,000 965,000 MGM Resorts International company guaranty sr. unsec. notes 6 5/8s, 2015 3,275,000 3,315,938 MGM Resorts International sr. notes 10 3/8s, 2014 485,000 551,688 MGM Resorts International sr. notes 6 3/4s, 2012 2,000 2,041 28 CORPORATE BONDS AND NOTES (85.7%)* cont. Principal amount Value Lodging/Tourism cont. MGM Resorts International 144A company guaranty sr. unsec. notes 8 5/8s, 2019 $1,110,000 $1,182,150 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A notes 8 5/8s, 2016 1,070,000 1,110,125 Media (0.2%) Affinion Group Holdings, Inc. company guaranty sr. unsec. notes 11 5/8s, 2015 1,615,000 1,437,350 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 7 3/4s, 2018 2,050,000 2,280,625 Oil and gas (9.4%) Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 3,550,000 4,572,258 Anadarko Petroleum Corp. sr. unsec. notes 6.2s, 2040 1,140,000 1,370,092 ATP Oil & Gas Corp. company guaranty sr. notes 11 7/8s, 2015 1,142,000 742,300 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 1,310,000 1,378,775 Aurora USA Oil & Gas Inc. 144A sr. notes 9 7/8s, 2017 1,545,000 1,591,350 BreitBurn Energy Partners LP/BreitBurn Finance Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2022 500,000 523,750 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 5,790,000 6,021,600 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 1,880,000 2,115,000 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 7/8s, 2017 5,333,000 5,559,653 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 790,000 908,500 Chesapeake Energy Corp. company guaranty sr. unsec. unsub. notes 6.775s, 2019 3,065,000 3,080,325 Chesapeake Midstream Partners LP/CHKM Finance Corp. 144A company guaranty sr. unsec notes 6 1/8s, 2022 845,000 874,575 Chesapeake Midstream Partners LP/CHKM Finance Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 1,047,000 1,067,940 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 2,580,000 2,631,600 Comstock Resources, Inc. company guaranty sr. unsub. notes 8 3/8s, 2017 1,255,000 1,217,350 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 2,800,000 3,097,500 Connacher Oil and Gas, Ltd. 144A notes 8 1/2s, 2019 (Canada) 1,055,000 1,028,625 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 5,440,000 5,902,400 Denbury Resources, Inc. company guaranty sr. sub. notes 9 3/4s, 2016 475,000 530,219 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 2,062,000 2,345,525 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 1,280,000 1,404,800 29 CORPORATE BONDS AND NOTES (85.7%)* cont. Principal amount Value Oil and gas cont. EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 $5,480,000 $4,904,600 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 9 1/8s, 2017 1,010,000 1,070,600 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 6 1/2s, 2021 2,317,000 2,050,545 Forbes Energy Services Ltd. company guaranty sr. unsec notes 9s, 2019 1,865,000 1,837,025 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 Δ 4,280,000 4,194,400 Hercules Offshore, Inc. 144A sr. notes 10 1/2s, 2017 3,025,000 3,123,313 Inergy LP/Inergy Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 2,334,000 2,252,310 Kodiak Oil & Gas Corp. 144A sr. notes 8 1/8s, 2019 3,280,000 3,509,600 Laredo Petroleum, Inc. company guaranty sr. unsec. unsub. notes 9 1/2s, 2019 3,829,000 4,221,473 Lone Pine Resources Canada, Ltd. 144A company guaranty sr. notes 10 3/8s, 2017 (Canada) 1,226,000 1,281,170 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 2,060,000 2,204,200 Milagro Oil & Gas company guaranty notes 10 1/2s, 2016 2,825,000 2,175,250 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2016 1,162,000 1,193,955 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 1,070,000 1,155,600 Newfield Exploration Co. sr. unsec. sub. notes 7 1/8s, 2018 490,000 521,850 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 3,939,000 3,998,085 PetroBakken Energy, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 4,335,000 4,605,938 Petroleum Development Corp. company guaranty sr. unsec. notes 12s, 2018 3,875,000 4,223,750 Plains Exploration & Production Co. company guaranty sr. unsec. notes 7 5/8s, 2018 400,000 430,000 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 3,945,000 4,319,775 Quicksilver Resources, Inc. company guaranty sr. unsec. notes 8 1/4s, 2015 1,223,000 1,244,403 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 1,630,000 1,735,950 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 1,080,000 1,182,600 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 1,070,000 1,080,700 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 4,405,000 4,779,425 Sabine Pass LNG LP sec. notes 7 1/2s, 2016 4,321,000 4,645,075 Samson Investment Co. 144A sr. unsec. notes 9 3/4s, 2020 5,725,000 6,025,563 SandRidge Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2016 925,000 1,008,250 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 615,000 621,150 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 5,452,000 5,642,820 30 CORPORATE BONDS AND NOTES (85.7%)* cont. Principal amount Value Oil and gas cont. SM Energy Co. sr. unsec. notes 6 5/8s, 2019 $1,255,000 $1,345,988 SM Energy Co. 144A sr. unsec. notes 6 1/2s, 2021 1,105,000 1,193,400 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 745,000 762,694 Whiting Petroleum Corp. company guaranty 7s, 2014 2,107,000 2,254,490 Williams Cos., Inc. (The) notes 7 3/4s, 2031 293,000 357,507 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 639,000 807,065 WPX Energy, Inc. 144A sr. unsec. notes 6s, 2022 890,000 918,925 WPX Energy, Inc. 144A sr. unsec. notes 5 1/4s, 2017 3,315,000 3,381,300 Publishing (0.3%) American Media, Inc. 144A notes 13 1/2s, 2018 334,251 257,373 Cengage Learning Acquisitions, Inc. 144A sr. notes 10 1/2s, 2015 405,000 346,275 Cenveo Corp. company guaranty sr. notes 8 7/8s, 2018 2,850,000 2,764,500 Cenveo Corp. 144A company guaranty sr. unsec. notes 10 1/2s, 2016 849,000 832,020 Regional Bells (1.0%) Cincinnati Bell, Inc. company guaranty sr. unsec. notes 7s, 2015 1,218,000 1,230,180 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 2,825,000 2,694,344 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2017 1,510,000 1,559,075 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 2,865,000 3,101,363 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 1,965,000 2,122,200 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 2,835,000 3,044,081 Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 462,000 463,617 Retail (2.9%) Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 2,035,000 2,055,350 AmeriGas Finance, LLC/AmeriGas Finance Corp. company guaranty sr. unsec notes 7s, 2022 1,945,000 1,996,056 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 800,000 872,000 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 760,000 786,600 Bon-Ton Department Stores, Inc. (The) company guaranty 10 1/4s, 2014 4,251,000 2,720,640 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec notes 10s, 2019 2,840,000 2,914,550 J Crew Group, Inc. company guaranty sr. unsec. notes 8 1/8s, 2019 1,700,000 1,702,125 Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 2,265,000 2,497,163 Limited Brands, Inc. sr. notes 5 5/8s, 2022 1,155,000 1,192,538 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2015 2,580,000 3,045,316 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 4,555,000 4,827,845 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 2,785,000 2,788,481 31 CORPORATE BONDS AND NOTES (85.7%)* cont. Principal amount Value Retail cont. Neiman-Marcus Group, Inc. company guaranty sr. unsec. sub. notes 10 3/8s, 2015 $595,000 $619,550 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 7 3/4s, 2016 2,731,000 2,847,095 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 1,455,000 1,600,500 QVC Inc. 144A sr. notes 7 1/2s, 2019 1,955,000 2,170,050 QVC Inc. 144A sr. notes 7 3/8s, 2020 1,425,000 1,578,188 Sears Holdings Corp. company guaranty 6 5/8s, 2018 1,258,000 1,085,025 Toys R Us — Delaware, Inc. 144A company guaranty sr. notes 7 3/8s, 2016 610,000 626,775 Toys R Us Property Co., LLC company guaranty sr. notes 8 1/2s, 2017 2,400,000 2,538,000 Toys R Us Property Co., LLC company guaranty sr. unsec. notes 10 3/4s, 2017 2,830,000 3,137,763 Technology (4.6%) Advanced Micro Devices, Inc. sr. unsec. notes 8 1/8s, 2017 1,265,000 1,388,338 Advanced Micro Devices, Inc. sr. unsec. notes 7 3/4s, 2020 3,395,000 3,764,206 Alcatel-Lucent USA, Inc. unsec. debs. 6.45s, 2029 1,029,000 792,330 Avaya, Inc. company guaranty sr. unsec. notes 10 1/8s, 2015 380,000 380,950 Avaya, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 4,468,000 4,468,000 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 2,100,000 2,128,875 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 ‡‡ 3,051,850 2,929,776 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 3,705,000 3,538,275 Epicor Software Corp. 144A company guaranty sr. unsec. notes 8 5/8s, 2019 2,810,000 2,908,350 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 1,455,000 1,636,875 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 980,000 1,069,425 First Data Corp. company guaranty sr. unsec notes 12 5/8s, 2021 3,347,000 3,514,350 First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015 2,588,914 2,666,581 First Data Corp. company guaranty sr. unsec. sub. notes 11 1/4s, 2016 4,485,000 4,249,538 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 4,321,000 4,180,568 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 1,285,000 1,299,456 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 1,672,000 1,847,560 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 1,361,000 1,524,320 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 4,545,000 4,999,500 Iron Mountain, Inc. company guaranty sr. sub. notes 7 3/4s, 2019 975,000 1,077,375 Iron Mountain, Inc. sr. sub. notes 8 3/8s, 2021 960,000 1,066,800 Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 F 2,261,000 1,899,240 NXP BV/NXP Funding, LLC 144A company guaranty sr. notes 9 3/4s, 2018 (Netherlands) 3,255,000 3,682,219 32 CORPORATE BONDS AND NOTES (85.7%)* cont. Principal amount Value Technology cont. Seagate HDD Cayman company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 (Cayman Islands) $1,525,000 $1,715,625 Seagate HDD Cayman 144A company guaranty sr. unsec. notes 7s, 2021 (Cayman Islands) 1,780,000 1,971,350 SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 972,000 1,013,310 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 3,373,000 3,642,840 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 2,960,000 3,226,400 Unisys Corp. sr. unsec. unsub. notes 12 1/2s, 2016 613,000 651,313 Telecommunications (7.1%) Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2017 1,125,000 956,250 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 1,921,000 1,868,173 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 1,759,000 1,710,628 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 1,020,000 1,116,900 Digicel Group, Ltd. 144A sr. notes 10 1/2s, 2018 (Jamaica) 940,000 1,024,600 Digicel Group, Ltd. 144A sr. unsec. notes 7s, 2020 (Bermuda) 1,520,000 1,535,200 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 2,850,000 3,021,000 Equinix, Inc. sr. unsec. notes 7s, 2021 1,960,000 2,170,700 Hughes Satellite Systems Corp. company guaranty sr. sec. notes 6 1/2s, 2019 2,880,000 3,052,800 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 3,200,000 3,472,000 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Luxembourg) 3,081,000 3,258,158 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) ‡‡ 9,273,562 9,551,769 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 5,274,000 5,438,813 Intelsat Luxembourg SA 144A company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) ‡‡ 2,040,000 2,080,800 Level 3 Financing, Inc. company guaranty 8 3/4s, 2017 2,275,000 2,377,375 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 868,000 959,140 Level 3 Financing, Inc. 144A company guaranty sr. unsec. notes 8 1/8s, 2019 470,000 492,325 Level 3 Financing, Inc. 144A company guaranty sr. unsec. notes FRN 8 5/8s, 2020 1,980,000 2,113,650 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 3,675,000 3,936,844 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 400,000 412,000 Nextel Communications, Inc. company guaranty sr. unsec. notes Ser. D, 7 3/8s, 2015 1,860,000 1,836,750 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 1,200,000 1,368,000 33 CORPORATE BONDS AND NOTES (85.7%)* cont. Principal amount Value Telecommunications cont. NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 $3,550,000 $3,638,750 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 1,606,000 1,750,540 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 3,430,000 3,841,600 Qwest Corp. notes 6 3/4s, 2021 2,690,000 3,053,884 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 2,586,000 2,875,663 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 1,510,000 1,661,000 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8s, 2016 3,030,000 3,264,825 Sprint Capital Corp. company guaranty 6 7/8s, 2028 6,387,000 4,981,860 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 5,559,000 5,447,820 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 5,045,000 4,590,950 Sprint Nextel Corp. 144A company guaranty sr. unsec. notes 9s, 2018 3,501,000 3,903,615 Sprint Nextel Corp. 144A sr. unsec. notes 9 1/8s, 2017 2,210,000 2,221,050 Wind Acquisition Finance SA company guaranty sr. sec. notes Ser. REGS, 7 3/8s, 2018 (Netherlands) EUR 1,325,000 1,676,961 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Netherlands) $2,375,000 2,315,625 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Netherlands) 1,515,000 1,552,875 Wind Acquisition Holdings Finance SA 144A company guaranty sr. notes 12 1/4s, 2017 (Italy) ‡‡ 996,220 869,202 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 825,000 903,375 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2013 370,000 396,825 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 1,938,000 2,185,095 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 547,000 597,598 Telephone (0.5%) Cricket Communications, Inc. company guaranty sr. unsec. notes 7 3/4s, 2020 4,888,000 4,863,560 Cricket Communications, Inc. company guaranty sr. unsec. unsub. notes 10s, 2015 645,000 682,088 Cricket Communications, Inc. company guaranty sr. unsub. notes 7 3/4s, 2016 1,440,000 1,533,600 Textiles (0.3%) Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 1,795,000 1,875,775 Hanesbrands, Inc. sr. unsec. notes 8s, 2016 1,810,000 2,013,625 Levi Strauss & Co. sr. unsec. notes 8 7/8s, 2016 972,000 1,003,600 34 CORPORATE BONDS AND NOTES (85.7%)* cont. Principal amount Value Transportation (1.1%) Aguila 3 SA 144A company guaranty sr. notes 7 7/8s, 2018 (Luxembourg) $4,410,000 $4,636,013 AMGH Merger Sub, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 4,495,000 4,843,363 CHC Helicopter SA 144A company guaranty sr. notes 9 1/4s, 2020 (Luxembourg) 2,650,000 2,656,625 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 3,220,000 3,521,875 Western Express, Inc. 144A sr. notes 12 1/2s, 2015 3,020,000 1,449,600 Utilities and power (4.1%) AES Corp. (The) sr. unsec. notes 8s, 2020 1,291,000 1,513,697 AES Corp. (The) sr. unsec. unsub. notes 9 3/4s, 2016 270,000 321,300 AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 2,555,000 2,944,637 AES Corp. (The) 144A sr. notes 7 3/8s, 2021 1,665,000 1,898,100 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 2,230,000 2,453,000 Calpine Corp. 144A sr. notes 7 1/4s, 2017 5,498,000 5,827,880 Colorado Interstate Gas Co., LLC debs. 6.85s, 2037 (Canada) 3,247,000 3,522,147 Dolphin Subsidiary II, Inc. 144A sr. unsec. notes 7 1/4s, 2021 1,500,000 1,710,000 Dolphin Subsidiary II, Inc. 144A sr. unsec. notes 6 1/2s, 2016 3,210,000 3,498,900 Dynegy Holdings, LLC sr. unsec. notes 7 3/4s, 2019 (In default) † 4,685,000 3,045,250 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 1,916,000 1,398,680 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 1,280,000 1,206,400 Edison Mission Energy sr. unsec. notes 7.2s, 2019 1,900,000 1,235,000 Edison Mission Energy sr. unsec. notes 7s, 2017 60,000 40,200 El Paso Corp. sr. unsec. notes 7s, 2017 1,000,000 1,117,439 El Paso Corp. sr. unsec. notes Ser. GMTN, 7.8s, 2031 121,000 144,293 El Paso Natural Gas Co. debs. 8 5/8s, 2022 1,597,000 1,975,961 Energy Future Holdings Corp. company guaranty sr. notes 10s, 2020 940,000 1,016,374 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 2,124,000 2,307,194 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 3,560,000 4,076,200 GenOn Americas Generation, Inc. sr. unsec. notes 9 1/8s, 2031 685,000 619,925 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 4,020,000 3,768,750 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 610,000 582,550 Ipalco Enterprises, Inc. 144A sr. notes 7 1/4s, 2016 562,000 623,820 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 7,490,000 7,433,824 NV Energy, Inc. sr. unsec. notes 6 1/4s, 2020 1,560,000 1,704,852 PNM Resources, Inc. unsec. unsub. notes 9 1/4s, 2015 265,000 302,763 Tennessee Gas Pipeline Co. sr. unsec. unsub. debs. 7s, 2028 639,000 728,726 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty notes 15s, 2021 2,756,000 1,157,520 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty sr. unsec. notes 10 1/2s, 2016 ‡‡ 4,288,013 1,136,323 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 2,030,000 1,370,250 Total corporate bonds and notes (cost $1,245,711,094) 35 SENIOR LOANS (5.2%)* c Principal amount Value Basic materials (0.1%) Exopack, LLC bank term loan FRN Ser. B, 6 1/2s, 2017 $1,326,405 $1,323,089 INEOS Group Holdings, Ltd. bank term loan FRN Ser. C2, 8.001s, 2014 114,158 118,249 Broadcasting (0.5%) Clear Channel Communications, Inc. bank term loan FRN Ser. A, 3.67s, 2014 1,169,758 1,096,062 Clear Channel Communications, Inc. bank term loan FRN Ser. B, 3.92s, 2016 4,170,560 3,420,606 Univision Communications, Inc. bank term loan FRN 4.546s, 2017 2,979,796 2,772,453 Building materials (—%) Nortek, Inc. bank term loan FRN Ser. B, 5 1/4s, 2017 495,103 490,771 Capital goods (0.1%) SRAM Corp. bank term loan FRN 8 1/2s, 2018 1,370,000 1,376,850 Commercial and consumer services (0.1%) Travelport, LLC bank term loan FRN Ser. B, 5.081s, 2015 1,079,828 915,925 Travelport, LLC bank term loan FRN Ser. S, 5.079s, 2015 340,172 288,538 Consumer cyclicals (1.0%) Caesars Entertainment Corp. bank term loan FRN Ser. B, 9 1/4s, 2017 905,000 880,113 CCM Merger, Inc. bank term loan FRN Ser. B, 7s, 2017 4,123,682 4,119,817 Chrysler Group, LLC bank term loan FRN Ser. B, 6s, 2017 94,762 95,058 Cumulus Media Holdings, Inc. bank term loan FRN 7 1/2s, 2019 1,750,000 1,745,625 GateHouse Media, Inc. bank term loan FRN Ser. B, 2.27s, 2014 1,298,926 382,371 GateHouse Media, Inc. bank term loan FRN Ser. DD, 2.27s, 2014 484,674 142,676 Golden Nugget, Inc. bank term loan FRN Ser. B, 3.3s, 2014 ‡‡ 1,360,940 1,273,612 Golden Nugget, Inc. bank term loan FRN Ser. DD, 3.3s, 2014 ‡‡ 774,691 724,982 Goodman Global, Inc. bank term loan FRN 9s, 2017 2,411,959 2,439,094 Neiman Marcus Group, Inc. (The) bank term loan FRN 4 3/4s, 2018 1,347,000 1,334,996 Tribune Co. bank term loan FRN Ser. B, 5 1/4s, 2014 2,148,500 1,397,868 Consumer staples (0.5%) Claire’s Stores, Inc. bank term loan FRN 3.068s, 2014 2,609,217 2,467,476 Del Monte Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 776,100 763,553 Huish Detergents, Inc. bank term loan FRN 4.52s, 2014 780,000 638,300 Prestige Brands, Inc. bank term loan FRN Ser. B, 5 1/4s, 2019 357,500 358,766 Revlon Consumer Products bank term loan FRN Ser. B, 4 3/4s, 2017 3,059,625 3,054,806 Rite Aid Corp. bank term loan FRN Ser. B, 2.038s, 2014 316,638 309,514 Energy (0.2%) Frac Tech International, LLC bank term loan FRN Ser. B, 6 1/4s, 2016 2,741,922 2,725,275 Financials (0.9%) AGFS Funding Co. bank term loan FRN Ser. B, 5 1/2s, 2017 2,410,000 2,191,092 CNO Financial Group, Inc. bank term loan FRN 6 1/4s, 2016 816,670 821,774 HUB International Holdings, Inc. bank term loan FRN 6 3/4s, 2014 1,353,838 1,352,991 iStar Financial, Inc. bank term loan FRN Ser. A2, 7s, 2014 2,260,000 2,247,853 Lone Star Intermediate Super Holdings, LLC bank term loan FRN 11s, 2019 2,085,000 2,111,063 36 SENIOR LOANS (5.2%)* c cont. Principal amount Value Financials cont. Nuveen Investments, Inc. bank term loan FRN 8 1/4s, 2019 $3,930,000 $3,969,300 Nuveen Investments, Inc. bank term loan FRN Ser. B, 6.065s, 2017 1,116,987 1,114,195 Gaming and lottery (0.1%) Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B, 9 1/2s, 2016 842,800 868,505 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B2, 3.276s, 2015 1,275,000 1,193,719 Health care (0.6%) Ardent Health Services bank term loan FRN Ser. B, 6 1/2s, 2015 1,645,487 1,641,374 Emergency Medical Services Corp. bank term loan FRN Ser. B, 5 1/4s, 2018 2,482,247 2,473,560 Pharmaceutical Product Development, Inc. bank term loan FRN Ser. B, 6 1/4s, 2018 3,310,000 3,340,737 Quintiles Transnational Corp. bank term loan FRN 7 1/2s, 2017 830,000 826,888 Homebuilding (0.3%) Realogy Corp. bank term loan FRN Ser. A, 13 1/2s, 2017 4,700,000 4,841,000 Publishing (0.2%) Cengage Learning Acquisitions, Inc. bank term loan FRN Ser. B, 2.52s, 2014 2,425,331 2,244,442 Retail (0.1%) Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B, 6 1/4s, 2017 732,488 732,263 J Crew Group, Inc. bank term loan FRN Ser. B, 4 3/4s, 2018 1,396,482 1,368,243 Utilities and power (0.5%) Dynegy Power, LLC bank term loan FRN 9 1/4s, 2016 1,271,813 1,305,516 Dynegy, Inc. bank term loan FRN 9 1/4s, 2016 389,025 385,204 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.795s, 2017 10,079,407 5,613,665 Total senior loans (cost $82,894,545) COMMON STOCKS (1.9%)* Shares Value Alpha Natural Resources, Inc. † 28,975 $537,776 Avis Budget Group, Inc. † 70,380 907,902 Bohai Bay Litigation, LLC (Escrow) F § 3,899 12,165 Chesapeake Energy Corp. 43,880 1,097,000 Cincinnati Bell, Inc. † 173,939 652,271 CIT Group, Inc. † 22,503 916,097 Compton Petroleum Corp. (Canada) † 120,340 505,428 CONSOL Energy, Inc. 34,840 1,247,969 Crown Castle International Corp. † 24,095 1,248,362 Deepocean Group (Shell) (acquired 06/09/2011, cost $1,116,503) (Norway) ‡ 76,862 1,306,654 DISH Network Corp. Class A 46,755 1,363,843 FelCor Lodging Trust, Inc. † R 182,130 699,379 37 COMMON STOCKS (1.9%)* cont. Shares Value Fortescue Metals Group, Ltd. (Australia) 200,750 $1,184,939 Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 38,470 1,637,283 General Motors Co. † 85,011 2,211,986 Harry & David Holdings, Inc. 2,716 215,922 Interpublic Group of Companies, Inc. (The) 133,500 1,564,620 LyondellBasell Industries NV Class A (Netherlands) 39,040 1,685,747 Magellan Health Services, Inc. † 1,331 62,903 Newfield Exploration Co. † 29,820 1,073,520 NII Holdings, Inc. † 55,760 996,989 Quicksilver Resources, Inc. † 100,635 557,518 Spectrum Brands Holdings, Inc. † 76,636 2,177,995 Stallion Oilfield Holdings, Ltd. 16,319 587,484 Terex Corp. † 49,414 1,254,621 Trump Entertainment Resorts, Inc. 3,732 3,732 TRW Automotive Holdings Corp. † 18,370 840,244 Vantage Drilling Co. † 843,255 1,104,664 Vertis Holdings, Inc. F 8,815 88 Total common stocks (cost $33,062,249) CONVERTIBLE PREFERRED STOCKS (1.1%)* Shares Value Entertainment Properties Trust Ser. C, $1.438 cum. cv. pfd. R 114,663 $2,317,626 General Motors Co. Ser. B, $2.375 cv. pfd. 55,378 2,363,948 Health Care REIT, Inc. Ser. I, $3.25 cv. pfd. R 58,867 3,104,057 Lehman Brothers Holdings, Inc. Ser. P, 7.25% cv. pfd. (In default) † 4,338 868 Lucent Technologies Capital Trust I 7.75% cv. pfd. 2,198 1,799,613 MetLife, Inc. $3.75 cv. pfd. 33,585 2,431,218 Nielsen Holdings NV $3.125 cv. pfd. 27,860 1,594,985 PPL Corp. $4.75 cv. pfd. 39,965 2,204,469 Total convertible preferred stocks (cost $20,830,118) CONVERTIBLE BONDS AND NOTES (0.5%)* Principal amount Value Altra Holdings, Inc. 144A cv. company guaranty sr. unsec. notes 2 3/4s, 2031 $1,169,000 $1,166,078 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 1,173,000 1,865,070 Meritor, Inc. cv. company guaranty sr. unsec. notes stepped-coupon 4 5/8s (0s, 3/1/16) 2026 †† 2,545,000 2,258,688 Safeguard Scientifics, Inc. cv. sr. unsec. sub. notes 10 1/8s, 2014 382,000 502,330 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 602,000 684,775 XM Satellite Radio, Inc. 144A cv. company guaranty sr. unsec. sub. notes 7s, 2014 772,000 1,134,879 Total convertible bonds and notes (cost $6,037,906) PREFERRED STOCKS (0.4%)* Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 2,552 $2,214,339 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 157,265 3,692,582 Total preferred stocks (cost $5,092,460) 38 WARRANTS (0.1%)* † Expiration Strike date price Warrants Value Charter Communications, Inc. Class A 11/30/14 0.01 420 $8,824 General Motors Co. 7/10/19 18.33 18,319 210,302 General Motors Co. 7/10/16 10.00 18,319 310,873 Smurfit Kappa Group PLC 144A (Ireland) F 10/1/13 EUR 1.00 4,137 218,860 Tower Semiconductor, Ltd. 144A (Israel) F 6/30/15 0.01 672,570 161,417 Total warrants (cost $933,302) SHORT-TERM INVESTMENTS (4.3%)* Principal amount/shares Value Putnam Money Market Liquidity Fund 0.09% e 52,568,520 $52,568,520 SSgA Prime Money Market Fund 0.13% P 30,000 30,000 U.S. Treasury Bills with effective yields ranging from 0.058% to 0.096%, August 23, 2012 ## $983,000 982,439 U.S. Treasury Bills with an effective yield of 0.082%, July 26, 2012 50,000 49,978 U.S. Treasury Bills with an effective yield of 0.126%, May 3, 2012 110,000 109,986 U.S. Treasury Bills with an effective yield of 0.178%, May 9, 2012 10,000,000 9,996,623 Total short-term investments (cost $63,737,640) TOTAL INVESTMENTS Total investments (cost $1,458,299,314) Key to holding’s currency abbreviations CAD Canadian Dollar EUR Euro Key to holding’s abbreviations FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GMTN Global Medium Term Notes MTN Medium Term Notes Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from September 1, 2011 through February 29, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements andDisclosures . * Percentages indicated are based on net assets of $1,490,529,777. † Non-income-producing security. †† The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. ‡ Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $1,306,654, or less than 0.1% of net assets. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. § Affiliated Company (Note 8). 39 ## This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. Δ Forward commitment, in part or in entirety (Note 1). c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities’ valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). P Security purchased with cash or security received that was pledged to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $6,495,446 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. FORWARD CURRENCY CONTRACTS at 2/29/12 (aggregate face value $30,149,174) (Unaudited) Contract Delivery Aggregate Unrealized Counterparty Currency type date Value face value depreciation Bank of America, N.A. Canadian Dollar Sell 3/22/12 $823,319 $816,715 $(6,604) Euro Sell 3/22/12 1,276,442 1,264,742 (11,700) Barclays Bank PLC Euro Sell 3/22/12 1,586,359 1,569,195 (17,164) Citibank, N.A. Euro Sell 3/22/12 2,138,640 2,114,559 (24,081) Credit Suisse AG Euro Sell 3/22/12 2,806,706 2,784,060 (22,646) Deutsche Bank AG Euro Sell 3/22/12 1,872,958 1,852,010 (20,948) Goldman Sachs International Euro Sell 3/22/12 2,886,251 2,852,907 (33,344) HSBC Bank USA, National Association Euro Sell 3/22/12 1,891,612 1,869,873 (21,739) JPMorgan Chase Bank, N.A. Canadian Dollar Sell 3/22/12 884,638 877,930 (6,708) Euro Sell 3/22/12 2,300,660 2,274,237 (26,423) 40 FORWARD CURRENCY CONTRACTS at 2/29/12 (aggregate face value $30,149,174) (Unaudited) cont. Contract Delivery Aggregate Unrealized Counterparty Currency type date Value face value depreciation Royal Bank of Scotland PLC (The) Euro Sell 3/22/12 $2,626,032 $2,596,405 $(29,627) State Street Bank and Trust Co. Euro Sell 3/22/12 1,792,082 1,773,248 (18,834) UBS AG Euro Sell 3/22/12 2,130,778 2,108,385 (22,393) Westpac Banking Corp. Australian Dollar Sell 3/22/12 1,456,406 1,453,403 (3,003) Canadian Dollar Sell 3/22/12 1,581,479 1,569,431 (12,048) Euro Sell 3/22/12 2,397,792 2,372,074 (25,718) Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 2/29/12 (Unaudited) Upfront Fixed payments premium Termi- received Swap counterparty / received Notional nation (paid) by fund Unrealized Referenced debt* Rating*** (paid)** amount date per annum appreciation Barclays Bank PLC DJ CDX NA HY Series 17 Version 2 Index B+/P $382,813 $6,062,500 12/20/16 500 bp $336,556 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at February 29, 2012. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” 41 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined asfollows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $3,323,030 $1,184,939 $— Capital goods 1,254,621 — — Communication services 4,261,465 — — Consumer cyclicals 5,316,229 3,732 88 Consumer staples 3,301,819 — — Energy 6,123,875 1,894,138 12,165 Financials 916,097 — — Health care 62,903 — — Total common stocks Convertible bonds and notes $— $7,611,820 $— Convertible preferred stocks — 15,816,784 — Corporate bonds and notes — 1,275,789,720 1,899,245 Preferred stocks — 5,906,921 — Senior loans — 77,299,829 — Warrants 521,175 8,824 380,277 Short-term investments 52,598,520 11,139,026 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(302,980) $— Credit default contracts — (46,257) — Totals by level $— $— At the start and/or close of the reporting period, Level 3 investments in securities and other financial instruments were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 42 Statement of assets and liabilities 2/29/12 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $1,405,730,794) $1,424,046,557 Affiliated issuers (identified cost $52,568,520) (Notes 1 and 6) 52,580,685 Cash 78,784 Dividends, interest and other receivables 28,547,199 Receivable for shares of the fund sold 2,450,927 Receivable for investments sold 19,124,031 Receivable for sales of delayed delivery securities (Note 1) 239,498 Unrealized appreciation on swap contracts (Note 1) 336,556 Total assets LIABILITIES Payable for investments purchased 26,366,857 Payable for purchases of delayed delivery securities (Note 1) 5,994,727 Payable for shares of the fund repurchased 1,819,832 Payable for compensation of Manager (Note 2) 670,503 Payable for investor servicing fees (Note 2) 183,412 Collateral on certain derivative contracts, at value (Note 1) 30,000 Payable for custodian fees (Note 2) 15,062 Payable for Trustee compensation and expenses (Note 2) 418,452 Payable for administrative services (Note 2) 5,628 Payable for distribution fees (Note 2) 561,775 Premium received on swap contracts (Note 1) 382,813 Unrealized depreciation on forward currency contracts (Note 1) 302,980 Other accrued expenses 122,419 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $1,877,823,262 Undistributed net investment income (Note 1) 7,157,094 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (412,819,072) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 18,368,493 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 43 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($1,227,426,335 divided by 160,169,385 shares) $7.66 Offering price per class A share (100/96.00 of $7.66)* $7.98 Net asset value and offering price per class B share ($20,343,160 divided by 2,658,046 shares)** $7.65 Net asset value and offering price per class C share ($48,928,538 divided by 6,435,285 shares)** $7.60 Net asset value and redemption price per class M share ($20,860,938 divided by 2,715,712 shares) $7.68 Offering price per class M share (100/96.75 of $7.68)† $7.94 Net asset value, offering price and redemption price per class R share ($9,825,208 divided by 1,305,626 shares) $7.53 Net asset value, offering price and redemption price per class Y share ($163,145,598 divided by 21,632,653 shares) $7.54 * On single retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. † On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. The accompanying notes are an integral part of these financial statements. 44 Statement of operations Six months ended 2/29/12 (Unaudited) INVESTMENT INCOME Interest (including interest income of $18,124 from investments in affiliated issuers) (Note 6) $54,224,927 Dividends (net of foreign tax of $34,171) 1,136,002 Total investment income EXPENSES Compensation of Manager (Note 2) 3,879,135 Investor servicing fees (Note 2) 1,011,086 Custodian fees (Note 2) 14,325 Trustee compensation and expenses (Note 2) 57,423 Administrative services (Note 2) 18,496 Distribution fees — Class A (Note 2) 1,408,279 Distribution fees — Class B (Note 2) 100,696 Distribution fees — Class C (Note 2) 210,339 Distribution fees — Class M (Note 2) 48,739 Distribution fees — Class R (Note 2) 23,094 Other 238,572 Total expenses Expense reduction (Note 2) (4,891) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (4,852,834) Net realized loss on swap contracts (Note 1) (75,512) Net realized gain on foreign currency transactions (Note 1) 1,471,763 Net unrealized depreciation of assets and liabilities in foreign currencies during the period (193,092) Net unrealized appreciation of investments and swap contracts during the period 58,989,945 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 45 Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Six months ended 2/29/12* Year ended 8/31/11 Operations: Net investment income $48,355,636 $102,347,953 Net realized gain (loss) on investments and foreign currency transactions (3,456,583) 50,090,907 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 58,796,853 (54,315,591) Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (41,330,483) (82,752,980) Class B (659,263) (2,098,112) Class C (1,419,123) (2,611,979) Class M (687,859) (1,367,098) Class R (341,470) (490,863) Class Y (5,353,109) (9,983,451) Increase in capital from settlement payments (Note 9) — 595,081 Redemption fees (Note 1) 99,339 18,784 Increase (decrease) from capital share transactions (Note 4) 154,751,434 (41,500,135) Total increase (decrease) in net assets NET ASSETS Beginning of period 1,281,774,405 1,323,841,889 End of period (including undistributed net investment income of $7,157,094 and $8,592,765, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. 46 This page left blank intentionally. 47 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized of expenses of net investment Net asset value, and unrealized Total from From Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment Total Redemption Non-recurring Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income distributions fees b reimbursements end of period value (%) c (in thousands) (%) d net assets (%) (%) Class A February 29, 2012** .26 .28 (.27) — — g * .51* 3.58* 29* August 31, 2011 .56 (.03) (.54) — — e,f,g 1.00 7.15 72 August 31, 2010 .56 .70 (.54) — — h 1.04 i 7.67 i 71 August 31, 2009 .49 (.48) (.54) — — j,k 1.13 i 8.37 i 44 August 31, 2008 .57 (.60) (.58) — — 1.07 i 7.51 i 28 August 31, 2007 .58 (.04) (.59) — — 1.03 i 7.17 i 57 Class B February 29, 2012** .24 .27 (.24) — — g * .88* 3.21* 29* August 31, 2011 .50 (.03) (.48) — — e,f,g 1.75 6.43 72 August 31, 2010 .50 .70 (.48) — — h 1.79 i 6.96 i 71 August 31, 2009 .45 (.47) (.50) — — j,k 1.88 i 7.75 i 44 August 31, 2008 .51 (.59) (.52) — — 1.82 i 6.79 i 28 August 31, 2007 .51 (.04) (.52) — — 1.78 i 6.42 i 57 Class C February 29, 2012** .23 .27 (.24) — — g * .88* 3.21* 29* August 31, 2011 .49 (.02) (.48) — — e,f,g 1.75 6.39 72 August 31, 2010 .50 .69 (.49) — — h 1.79 i 6.92 i 71 August 31, 2009 .45 (.47) (.50) — — j,k 1.88 i 7.58 i 44 August 31, 2008 .51 (.60) (.52) — — 1.82 i 6.75 i 28 August 31, 2007 .52 (.05) (.53) — — 1.78 i 6.42 i 57 Class M February 29, 2012** .25 .28 (.26) — — g * .63* 3.46* 29* August 31, 2011 .54 (.03) (.52) — — e,f,g 1.25 6.90 72 August 31, 2010 .54 .71 (.52) — — h 1.29 i 7.46 i 71 August 31, 2009 .47 (.48) (.53) — — j,k 1.38 i 8.03 i 44 August 31, 2008 .55 (.60) (.55) — — 1.32 i 7.25 i 28 August 31, 2007 .56 (.05) (.56) — — 1.28 i 6.92 i 57 Class R February 29, 2012** .25 .28 (.26) — — g * .63* 3.46* 29* August 31, 2011 .52 (.04) (.52) — — e,f,g 1.25 6.86 72 August 31, 2010 .53 .69 (.53) — — h 1.29 i 7.36 i 71 August 31, 2009 .46 (.48) (.53) — — j,k 1.38 i 7.93 i 44 August 31, 2008 .54 (.59) (.56) — — 1.32 i 7.22 i 28 August 31, 2007 .56 (.07) (.57) — — 1.28 i 6.92 i 57 Class Y February 29, 2012** .27 .27 (.28) — — g * .39* 3.70* 29* August 31, 2011 .57 (.04) (.56) — — e,f,g .75 7.41 72 August 31, 2010 .57 .69 (.56) — — h .79 i 7.80 i 71 August 31, 2009 .54 (.52) (.55) — — j,k .88 i 9.11 i 44 August 31, 2008 .58 (.60) (.60) — — .82 i 7.73 i 28 August 31, 2007 .60 (.06) (.61) — — .78 i 7.42 i 57 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 48 49 Financial highlights (Continued) * Not annualized. ** Unaudited. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Amount represents less than $0.01 per share. c Total return assumes dividend reinvestment and does not reflect the effect of sales charges. d Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). e Reflects a non-recurring reimbursement pursuant to a settlement between the Securities and Exchange Commission (the SEC) and Zurich Capital Markets, Inc., which amounted to less than $0.01 per share outstanding on December 21, 2010. f Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Southwest Securities, which amounted to less than $0.01 per share outstanding on August 22, 2011. g Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the SEC which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. h Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Prudential Securities, Inc., which amounted to less than $0.01 per share outstanding on March 30, 2010. i Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to August 31, 2009, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets August 31, 2010 0.01% August 31, 2009 0.04 August 31, 2008 <0.01 August 31, 2007 <0.01 j Reflects non-recurring reimbursement pursuant to a settlement between the SEC and Millennium Partners, L.P., Millennium Management, LLC and Millennium International Management, LLC, which amounted to less than $0.01 per share outstanding on June 23, 2009. k Reflects non-recurring reimbursement pursuant to a settlement between the SEC and Bear Stearns & Co., Inc. and Bear Stearns Securities Corp., which amounted to less than $0.01 per share outstanding on May 21, 2009. The accompanying notes are an integral part of these financial statements. 50 Notes to financial statements 2/29/12 (Unaudited) Note 1: Significant accounting policies Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Putnam High Yield Trust (the fund) is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified open-end management investment company. The investment objective of the fund is to seek high current income by investing primarily in high-yielding, lower-rated fixed-income securities. These securities may have a higher rate of default. Capital growth is a secondary goal when consistent with achieving high current income. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 4.00% and 3.25%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. A 1.00% redemption fee may apply on any shares that are redeemed (either by selling or exchanging into another fund) within 30 days of purchase. The redemption fee is accounted for as an addition to paid-in-capital. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the “reporting period” represents the period from September 1, 2011 through February 29, 2012. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported, as in the case of some securities traded over-the-counter, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies, which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved 51 by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign 52 currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average contract amount of approximately $26,600,000 on forward currency contracts for the reporting period. Credit default contracts The fund entered into credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the fund’s books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $5,300,000 on credit default swap contracts for the reporting period. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline 53 in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $349,237 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $128,910. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $325 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.13% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At August 31, 2011, the fund had a capital loss carryover of $409,260,365 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $61,743,291 $— $61,743,291 August 31, 2012 76,944,480 — 76,944,480 August 31, 2013 14,070,646 — 14,070,646 August 31, 2014 2,600,677 — 2,600,677 August 31, 2015 20,028,690 — 20,028,690 August 31, 2016 96,252,247 — 96,252,247 August 31, 2017 137,620,334 — 137,620,334 August 31, 2018 54 Under the recently enacted Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $1,458,401,438, resulting in gross unrealized appreciation and depreciation of $77,411,632 and $ 59,185,828, respectively, or net unrealized appreciation of $18,225,804. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.720% of the first $5 billion, 0.670% of the next $5 billion, 0.620% of the next $10 billion, 0.570% of the next $10 billion, 0.520% of the next $50 billion, 0.500% of the next $50 billion, 0.490% of the next $100 billion and 0.485% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2012, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.375% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. Effective March 1, 2012, investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. 55 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances.The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $1,826 under the expense offset arrangements and by $3,065 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $1,075, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.50% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $21,663 and $171 from the sale of classA and classM shares, respectively, and received $7,824 and $434 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.40% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $452 and no monies on classA and classM redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $377,214,977 and $530,194,275, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 2/29/12 Year ended 8/31/11 ClassA Shares Amount Shares Amount Shares sold 22,347,519 $163,649,949 24,009,975 $186,911,319 Shares issued in connection with reinvestment of distributions 4,247,142 31,127,078 7,643,807 59,095,581 26,594,661 194,777,027 31,653,782 246,006,900 Shares repurchased (16,385,240) (120,206,820) (33,074,023) (256,269,201) Net increase (decrease) 56 Six months ended 2/29/12 Year ended 8/31/11 ClassB Shares Amount Shares Amount Shares sold 425,038 $3,131,177 653,595 $5,090,834 Shares issued in connection with reinvestment of distributions 71,717 524,721 196,893 1,521,011 496,755 3,655,898 850,488 6,611,845 Shares repurchased (892,036) (6,552,448) (3,359,908) (26,196,242) Net decrease Six months ended 2/29/12 Year ended 8/31/11 ClassC Shares Amount Shares Amount Shares sold 1,531,137 $11,209,882 1,272,470 $9,831,860 Shares issued in connection with reinvestment of distributions 143,076 1,041,571 234,756 1,803,515 1,674,213 12,251,453 1,507,226 11,635,375 Shares repurchased (497,276) (3,624,216) (1,469,771) (11,311,017) Net increase Six months ended 2/29/12 Year ended 8/31/11 ClassM Shares Amount Shares Amount Shares sold 266,671 $1,960,706 318,419 $2,468,076 Shares issued in connection with reinvestment of distributions 79,824 586,336 147,414 1,142,322 346,495 2,547,042 465,833 3,610,398 Shares repurchased (163,915) (1,206,279) (524,206) (4,087,552) Net increase (decrease) Six months ended 2/29/12 Year ended 8/31/11 ClassR Shares Amount Shares Amount Shares sold 417,836 $3,001,471 830,760 $6,386,934 Shares issued in connection with reinvestment of distributions 42,955 309,197 58,803 447,572 460,791 3,310,668 889,563 6,834,506 Shares repurchased (321,523) (2,301,398) (419,960) (3,213,283) Net increase Six months ended 2/29/12 Year ended 8/31/11 ClassY Shares Amount Shares Amount Shares sold 14,832,381 $106,822,104 21,624,376 $165,261,256 Shares issued in connection with reinvestment of distributions 427,621 3,085,046 1,134,844 8,675,835 15,260,002 109,907,150 22,759,220 173,937,091 Shares repurchased (5,251,130) (37,806,643) (24,716,295) (189,058,955) Net increase (decrease) 57 Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Credit contracts Receivables $— Payables $46,257 Foreign exchange contracts Receivables — Payables 302,980 Equity contracts Investments 910,276 Payables — Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 contracts Swaps Total Credit contracts $— $(75,512) $(75,512) Foreign exchange contracts 1,512,018 — $1,512,018 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for Forward as hedging instruments under currency ASC 815 Warrants* contracts Swaps Total Credit contracts $— $— $336,556 $336,556 Foreign exchange contracts — (203,391) — $(203,391) Equity contracts 108,451 — — $108,451 Total *For the reporting period, the transaction volume for warrants was minimal. Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $18,124 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $270,021,538 and $234,259,079, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. 58 Note 8: Transactions with affiliated issuers Transactions during the reporting period with a company which is under common ownership or control, or with companies in which the fund owned at least 5% of the voting securities, were as follows: Market value at the Market value beginning of at the end of the reporting Purchase Sales Dividend the reporting Name of affiliate period cost proceeds income period Bohai Bay Escrow $12,165 $— $— $— $12,165 Totals $— $— $— Market values are shown for those securities affiliated at the close of the reporting period. Note 9: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. The fund may invest in higher yielding, lower rated bonds that may have a higher rate of default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. Note 10: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. In July 2011, the fund recorded a receivable of $547,977 related to restitution amounts in connection with a distribution plan approved by the SEC. This amount, which was received by the fund in December 2011, is reported as part of Increase in capital from settlement payments on the Statement of changes in net assets. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. In May 2011, the fund received a payment of $13,338 related to settlement of those lawsuits. This amount is reported as a part of Increase in capital from settlement payments on the Statement of changes in net assets. Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 11: New accounting pronouncement In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU)2011–04 “Fair Value Measurements and Disclosures (Topic 820) — Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS”. ASU 2011–04 amends FASB Topic 820 “Fair Value Measurement” and seeks to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP. ASU 2011–04 is effective for fiscal years and interim periods beginning after December 15, 2011. Putnam Management is currently evaluating the application of ASU 2011–04 and its impact, if any, on the fund’s financial statements. 59 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 60 Fund information Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Robert J. Darretta Mark C. Trenchard Putnam Investment John A. Hill Vice President and Management, LLC Paul L. Joskow BSA Compliance Officer One Post Office Square Elizabeth T. Kennan Boston, MA 02109 Kenneth R. Leibler Robert T. Burns Robert E. Patterson Vice President and Investment Sub-Manager George Putnam, III Chief Legal Officer Putnam Investments Limited Robert L. Reynolds 57–59 St James’s Street W. Thomas Stephens James P. Pappas London, England SW1A 1LD Vice President Officers Investment Sub-Advisor Robert L. Reynolds Judith Cohen The Putnam Advisory President Vice President, Clerk and Company, LLC Assistant Treasurer One Post Office Square Jonathan S. Horwitz Boston, MA 02109 Executive Vice President, Michael Higgins Principal Executive Vice President, Senior Associate Marketing Services Officer, Treasurer and Treasurer and Assistant Clerk Putnam Retail Management Compliance Liaison One Post Office Square Nancy E. Florek Boston, MA 02109 Steven D. Krichmar Vice President, Assistant Clerk, Vice President and Assistant Treasurer and Custodian Principal Financial Officer Proxy Manager State Street Bank and Trust Company Janet C. Smith Susan G. Malloy Vice President, Assistant Vice President and Legal Counsel Treasurer and Principal Assistant Treasurer Ropes & Gray LLP Accounting Officer Trustees Robert R. Leveille Jameson A. Baxter, Chair Vice President and Ravi Akhoury Chief Compliance Officer Barbara M. Baumann Charles B. Curtis This report is for the information of shareholders of Putnam High Yield Trust. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam High Yield Trust By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: April 27, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: April 27, 2012 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: April 27, 2012
